WELCH, Chief Justice.
Now on this 21st day of March, 1958, this cause coming on for consideration on motion to dismiss appeal, and the court having examined the record, and it appearing from the record that this appeal must be dismissed for lack of jurisdiction, and being advised in the premises:
1. The court finds that the matter before the court, and the cause should be disposed of in this memorandum decision by order. Tit. 12, O.S.1955, suppl. § 976.
2. The court finds that this is an appeal from the district court of Texas County, Oklahoma, and the final order of the trial court having been entered the case-made was duly served upon the defendant in error and settled on the 13th day of November, 1957, and on that date filed in the district court of Texas County. Thereafter, on January 20, 1958, the petition in error and case-made were filed with the Clerk of the Supreme Court.
 The court further finds that a motion to dismiss has been filed for the reason that under the provisions of Tit. 12, O.S.1955, suppl. § 972, all proceedings in error must be filed within 20 days after the case-made is settled. Video Independent Theatres, Inc. v. Walker, Old., 308 P.2d 958. Since the case-made was not filed within 20 days after it was settled this court is without jurisdiction and the motion to dismiss must be sustained.
Appeal dismissed.